Citation Nr: 1127639	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Type 2 diabetes mellitus, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1958 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted additional written evidence at the hearing with a written waiver of RO consideration, which was signed by the Veteran.
 

FINDINGS OF FACT

1.  In an unappealed February 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.

2.  In an unappealed February 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for prostate cancer.

3.  Some of the evidence submitted subsequent to the February 2006 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for diabetes mellitus.

4.  Some of the evidence submitted subsequent to the February 2006 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for prostate cancer.

5.  The Veteran served on the USS Tortuga (LSD-26) from October 1969 to January 1970 and the USS Sanctuary from January 1968 to August 1969.  

6.  The USS Tortuga (LSD-26) operated primarily or exclusively on Vietnam's inland waterways.  

7.  The USS Sanctuary operated continuously on close coastal waters from 1967 to 1970 with the likelihood that crewmembers went ashore on liberty leave.  

8.  The Veteran has stated that he set foot on Vietnam soil, and there is no evidence of record to contradict this statement.

9.  The competent clinical evidence of record reflects that the Veteran has diagnoses of diabetes mellitus and prostate cancer.


CONCLUSIONS OF LAW

1.  The unappealed February 2006 rating decision which denied service connection for diabetes mellitus is final, and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2010).

2.  The unappealed February 2006 rating decision which denied service connection for prostate cancer is final, and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2010).

3.  Diabetes mellitus may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp 2010); 66 Fed. Reg. 23, 166 (May 8, 2001), C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  Prostate cancer may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp 2010); 61 Fed. Reg. 57,586 (November 7, 1996), C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in August 2007, VA informed the appellant of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, a buddy statement, an article, photographs, and private medical records.  Additionally, the claims file contains the statements of the Veteran in support of his claims, to include his testimony at a Travel Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  (The Veteran testified that he could no longer locate one of his physicians.  At the Board hearing, the Veteran was given 30 days to submit additional records, but failed to do so.)  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The Board notes that VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2010).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, type II diabetes mellitus and prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board must assess whether new and material evidence has been received sufficient to reopen the claim of service connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The Court has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

Evidence of record at time of last final denial

Historically, the Veteran's claim was denied in February 2006 because the evidence did not prove that he had actually set foot in Vietnam and was, therefore, entitled to the presumption of herbicide exposure.  Moreover, there was no medical opinion causally relating his diabetes mellitus and prostate cancer to service.  The evidence of record at the time of the last final denial consisted of the Veteran's STRs, service personnel file, and private medical records.  

The Veteran's STRs were negative for any complaints of, or treatment for, diabetes mellitus or prostate cancer.  The Veteran's personnel records reflect that he served on numerous ships during the Vietnam Era.

Private medical records dated in 2002 reflect that the Veteran had diabetes.  (See April, May, and September 2002 records.)  In addition, the September 2002 record reflects that the Veteran is taking Metformin daily, which is indicative of type II diabetes mellitus.
 
A private medical record dated in February 2005 reflects that the Veteran had prostate cancer.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records, the statements of the Veteran that he set foot on the soil of Vietnam on several occasions (e.g. September 2007 statement), photographs purportedly to be of the Veteran in Vietnam, articles on the USS Sanctuary, a "buddy statement" by J.R.L. that the Veteran served on the USS Sanctuary, and the Veteran's testimony at a Travel Board hearing.

Old and new evidence of record considered as a whole

The Board finds that the additional statements of the Veteran that he set foot on the soil of Vietnam, and the photographs of the Veteran, purportedly showing him on the ground in Vietnam, raise a possibility of substantiating the claim.  Historically, the Veteran's claims for diabetes mellitus and prostate cancer were denied in February 2006 because there was no evidence of record that he had set foot in Vietnam and was not entitled to the presumption of herbicide exposure.  The Veteran's statements are not redundant of his previous statements because he had not previously stated that he had gone ashore in Vietnam.

The Board finds that the Veteran has provided new and material evidence with regard to the required element for entitlement to service connection on a presumptive basis, exposure to Agent Orange.  The newly received documents are material as they do raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Accordingly, the Board concludes that evidence has been received which is new and material, and the claims for service connection for diabetes mellitus and prostate cancer are reopened.

De Novo analysis of reopened Diabetes Mellitus and Prostate claims

Having reopened the Veteran's claims, the Board must now determine whether the reopened claims of entitlement to service connection for diabetes mellitus and prostate cancer may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in adjudicating the matters without prior RO reconsideration, as the Board, in this decision, grants entitlement to service connection for each disability. 

The first element of a claim for service connection is that there must be evidence of a current disability.  Medical records associated with the claims file reflect that the Veteran has a diagnosis of diabetes mellitus (See September 2004 private medical record) and prostate cancer ( See February 2005 private medical record).  As noted above, a September 2002 record reflects that the Veteran is taking Metformin daily, which is indicative of type II diabetes mellitus.  Therefore, the Board finds that the first element for service connection has been met.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran avers that while in service, he was exposed to herbicides.  

The Veteran's personnel records reflect that he served aboard numerous Navy vessels, to include the USS Tortuga (LSD-26) from October 1969 to January 1970 and the USS Sanctuary from January 1968 to August 1969.  The Veteran has stated that he "set foot in the soil of Vietnam not once but several times" and that he "went to Saigon and Da Nang."  (See statement dated in September 2007.)  He also submitted photographs purportedly to be him and other service members ashore in Vietnam.

According to 38 C.F.R. § 3.307(a)(6)(iii), the presumption of herbicide exposure requires that the Veteran's service involved "duty or visitation in the Republic of Vietnam."  For those Veterans who served abroad ships operating primarily or temporarily on the inland waterways of Vietnam, their service involved "duty" in Vietnam.  In such cases, the evidence must show that the ship was on the inland waterways and that the Veteran was aboard at that time.  

For those Veterans who served aboard ships that docked and the Veteran went ashore, or served aboard ships that did not dock but the Veteran went ashore, the Veteran's service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that the Veteran was aboard at the time of docking and the Veteran must provide a statement of personally going ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In these cases, the Veteran must also provide a statement of personally going ashore.

VA has recognized that the USS Tortuga (LSD-26) operated primarily or exclusively on Vietnam's inland waterways.  VA has also recognized that the USS Sanctuary operated continuously on close coastal waters from 1967 to 1970 with the likelihood that crewmembers went ashore on liberty leave.  

In sum, the evidence reflects that the Veteran was aboard a ship that operated in Vietnam's inland waterways (USS Tortuga), that he was aboard a ship that had the likelihood of crewmembers going ashore (USS Sanctuary), and that the Veteran went ashore.  Thus, the Veteran is entitled to the presumption of herbicide exposure.  

Type 2 Diabetes mellitus and prostate cancer are diseases to which the presumption of service connection applies. 66 Fed. Reg. 23, 166 (May 8, 2001), 
61 Fed. Reg. 57,586 (November 7, 1996).

Based on the foregoing, the Board finds that entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for prostate cancer is warranted.


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, the claim is reopened.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, the claim is reopened.

Entitlement to service connection for Type 2 diabetes mellitus is granted. 

Entitlement to service connection for prostate cancer is granted.





____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


